Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Summary
Preliminary amendment filed on Jan. 13, 2020 has been acknowledged. New Claims 17-18 have been added. Claims 1-18 pending. 
             Restriction/Election Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 12-15 and 16-18, drawn to a bacterial plasmid construct and a kit comprising the same, classified in C07K 14/025.
II. Claims 9-11, drawn to a method for inducing an immune response against at least one HPV infection in a subject, classified in A61K 39/12.
III. Claim 12, drawn to a host cell comprising a bacterial plasmid construct that encoding HPV polypeptide antigen expressing machinery, classified in A61K 48/00 .
IV. Claim 13, drawn to an isolated protein inclusion body comprising a HPV L1 polypeptide, classified in A61K 8/64. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
They are directed to different subject matters that require different searches and consideration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species SEQ ID NO: 1-8, Pleas select one of the sequences from SEQ ID NO: 1-8. The species are independent or distinct because they are not sequences having a high homology each from other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  different sequence searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Roberta J, Hanson on Feb. 25, 2021 a provisional election was made without traverse to prosecute the invention of group I, species of SEQ ID NO: 1, claims 1-8 and 12-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
In the office action, the elected group I, claims 1-8 and 14-18 with elected species of SEQ ID NO: 1 is considered.
Claims 9-13 are withdrawn from consideration. 
 				Information Disclosure Statement
The information disclosure statement filed June 22, 2020 fails to comply with 37 CFR 1.98(a) (3) (i) because it does not include a concise explanation of the relevance to as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Please provide an English translated copy of the reference provided on June 22, 2020. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-8 and 14-16 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No. 6,228,368(B1) (“368B1”) or 7,373,391 B2 or 7.754, 430B2 all to Gissmann et al. for claims 17-18. 
Claims 1-8 and 14 are directed to a bacterial plasmid construct, which comprising a target Human Papilloma Virus (HPV) DNA molecule comprising a transcription start codon, wherein the target HPV DNA molecule encodes one or more proteins or 
The target HPV DNA molecule encodes a single protein or a chimeric protein or one or more proteins or peptides of use in an immunogenic composition against a target HPV, which is able to against one or more HPV virus’s types elected from the group consisting of HPV16, HPV18, HPV31, HPV33, HPV35, HPV45, HPV52 and HPV58. Moreover, the bacterial plasmid construct encoded HPV DNA molecule forms part of a capsomere or the bacterial plasmid constructs associated to form a pentamer. Therefore, the claimed pharmaceutical composition can optionally comprise one or more proteins or peptides expressed from one or more bacterial constructs and a pharmaceutically acceptable carrier. It is noted that although one of the embodiment as claim 16 is unclear and little confusing, but for a compact prosecution, it can be interpreted as the bacterial plasmid construct does not encode a fusion protein or fusion peptide. Please amendment claim 16 in response to this office action.  
Claim 17 is further directed to a kit comprising at least one construct as described above and at least one container. Claim 18 further limits the kit comprising at least one construct in the form of a pharmaceutically acceptable compositions comprising a pharmaceutically acceptable carrier.   
Gissmann et al. described that their invention provides therapeutic and prophylactic vaccine formulations comprising human papilloma capsomeres that can be either one HPVL1 antigenic polypeptide or protein capsomeres or a chimeric HPVL1 or fusion HPVL1 with other antigen. The invention also provides therapeutic methods for treating patients infected with one or more HPV infections as well as prophylactic methods for preventing one or more HPV infections in a susceptible individual and Methods for production and purification of capsomeres 
For example, Gissmann et al. also teach that capsomere vaccine formulations of the invention comprise a first intact viral protein expressed as a fusion protein with additional amino acid residues from a second protein. Preferred intact viral proteins are the structural papilloma viral proteins L1 and L2. Capsomeres comprised of intact viral protein fusions may be produced using the L1 and L2 proteins together or the L1 protein alone. Preferred capsomeres are made up entirely of L1 fusion proteins, the amino acid sequence of which is set out in SEQ ID NO: 2 and encoded by the polynucleotide sequence of SEQ ID NO: 1 (3rd paragraph of in the summery of the invention). It is noted here that the claimed SEQ ID NO: 1 encodes the L1 protein that has the 100% identity to the disclosed L1 protein of HPV16 set forth in SEQ ID NO: 2 disclosed by the cited reference. 
Moreover, Gissmann et al also described at 2nd paragraph of the summary of the invention that according to the present invention, vaccine formulations comprising papilloma virus capsomeres are provided which comprise either: (i) a first protein that is an intact viral protein expressed as a fusion protein comprised in part of amino acid residues from a second protein; (ii) a truncated viral protein; (iii) a truncated viral protein expressed as a fusion protein comprised in part of amino acid residues from a second protein, or (iv) some combination of the three types of proteins. 
Moreover, the vaccine formulations disclosed by Gissmann et al. comprise capsomeres of bovine papilloma virus (BPV) and human papilloma virus. Preferred human virus capsomeres comprise proteins from any one of human papilloma virus strains HPV6, HPV11, HPV16, HPV18, HPV33, HPV35, and HPV45. The most preferred vaccine formulations comprise capsomeres comprising proteins from HPV16, which includes the L1 antigen with SEQ ID NO: 2 that has 100% identity to amino acid sequence encoded by the claimed DNA sequence of SEQ ID NO: 1. 
Moreover importantly, Gissmann et al. teach the expression vector is a bacterial plasmid vector used for expressing the HPV16 and its fusion protein or polypeptide of other HPV antigenic protein as described above. The expression vector encoding the L1 antigenic protein inherently comprises the initiation site and inserting restriction sites as well as a resistance gene used for the positive plasmid DNA cloning selection (Example 1).
At the last paragraph of Summary of invention, Gissmann et al. also teach that Vaccine formulations comprising chimeric capsomeres can provide the additional advantage of increased antigenicity of both protein components of the fusion protein from which the capsomere is formed. For example, in a VLP, protein components of the underlying capsomere may be buried in the overall structure as a result of internalized positioning within the VLP itself. Similarly, epitopes of the protein components may be sterically obstructed as a result of capsomere-to-capsomere contact, and therefore inaccessible for eliciting an immune response. Preliminary results using L1/E7 fusion proteins to produce VLPs support this position in that no antibody response was detected against the E7 component. This observation is consistent with previous results which indicate that the carboxy terminal region of L1 forms inter-pentameric arm structures that allow assembly of capsomeres into capsids Therefore, the bacterial structures disclosed by Gissmann et al. do inherently form a pentamer. Therefore, the disclosure of the cited references anticipates claims 1-4, 6-8, 14, 15 and 16,
Regarding claims 17-18, while the cited reference does not explicitly teach a kit and a container comprising or holding the composition described above. 
However, Gissmann et al. teach that the vaccine formulation can include one or more additional components such as pharmaceutically acceptable carriers, diluents, adjuvants, and/or buffers. Vaccines may be administered at a single time or at multiple times. Vaccine formulation of the invention may be delivered by various routes including, for example, oral, intravenous, intramuscular, nasal, rectal, transdermal, vaginal, subcutaneous, and intraperitoneal administration. It is apparently, none of a therapeutic composition is possible presented as a composition without container to hold and kept. 
Therefore, it would have been obviously that person ordinarily skilled in the art will be motivated as to pack the bacterial construct formulation into a container and place it in a kit for suitable of delivery as well as use in clinic without any unexpected result. 
Claim 1 and 5 are rejected under 35 U.S.C. 103 as obvious over US Patent No. 6,228,368(B1) (“368B1”) to Gissmann et al., De Boer et al. (Proc. Natl. Acad, Sci. USA, 1983, Vol. 80, pp. 21-25, please see Figs. 1 & 3), Tomita et al. (Journal of Virology, 
As paragraphs 9-14 described above, Gissmann et al. describe a bacterial plasmid construct encoding at least one HPV16 L1 antigenic polypeptide with same identical molecular sequence alone or in combination with other antigenic protein or polypeptide or peptide of HPV16 or other HPV type, however, Gissmann et al. do not teach using the Tac promoter to express the HPV16 L antigenic protein or polypeptide etc. 
Tac promoter is a lac and tac hybridized promoter, using this hybridized promoter (either name as Tac or Trc or trc), it can produce significantly more than 10 times of recombinant protein as evidenced by De Boer et al. (Proc. Natl. Acad, Sci. USA, 1983, Vol. 80, pp. 21-25, please see Figs. 1 & 3). While De Boer et al. do not teach using Tac promoter to express any antigenic protein or polypeptide of HPV virus. 
Tomiya et al. teach a method using a bacterial plasmid pKK233-2 containing a controller trc transcriptional promoter and rrn BTiT2 transcriptional terminator to express Types 6b and 16L1 open reading fames in Escherichia coli. The trc promoter is a trp-lac fusion promoter and it supposed to be stronger than the lac promoter (last paragraph of the left column on page 2392). 
Kelsall et al. also teach using the said  Trc hybridized promoter to drive the recombinant L1 capsid protein of HPV16 expression using the bacterial expressing plasmid vector pTrc99A, the protein was produced in full length unfused from at levels of 3-4% of total cell protein. They disclosed that although the protein is likely to form an aggression, the recovery of soluble polypeptide indicates that E Coli is worth consideration as an alternative host to eukaryotic for producing these proteins (See Abstract). 
Therefore, it would have been obvious for a person with an ordinarily skilled in the art to be motivated by the cited references and combine the teachings by Gissmann et al. De Boer et al. Tomiya et al. and Kelsall et al. to express the HPV16 L1 with an expected good result of a high yield of L1 protein expression. 
As there are no unexpected results have been provided, hence the claimed invention as a whole is prima facie obvious absence unexpected results.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claims bacterial plasmid construct is a DNA construct, whereas the fusion protein or fusion peptide is a molecule made by amino acid resides. The amino acid molecule is not DNA molecule or vs versa, the bacterial DNA plasmid is not a fusion protein. Therefore, bacterial DNA constructer is not a fusion protein. 
Therefore, this claim is considered to be unclear and indefinitely. A proper correction is required. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648